Order entered March 29, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00147-CV

                              IN RE LEONEL MOLINA, Relator

                  Original Proceeding from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-05498-A

                                            ORDER
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III

        Based on the Court’s opinion of this date, we CONDITIONALLY GRANT relator

Leonel Molina’s petition for writ of mandamus and DIRECT the trial court to issue a written

order vacating its October 19, 2018 order on plaintiff’s motion to strike responsible third party

designation. We further ORDER the trial court to file with this Court, within seven (7) days of

the date of this order, a certified copy of its order issued in compliance with this order and with

the Court’s opinion of this date. Should the trial court fail to comply with this order, the writ

will issue.

        We ORDER the real party in interest to bear the costs, if any, of this original proceeding.



                                                       /s/   BILL WHITEHILL
                                                             JUSTICE

Partida-Kipness, J., dissenting